DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “it” in the last line of the claim.  It is unclear which element “it” refers to.
Claim 25 recites the limitation “it” in the last line of the claim.  It is unclear which element “it” refers to.
Claims 19-34 are rejected because they depend on the rejected claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19, 23, 25, 27-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tak et al. (US 2012/0074385 A1).
Regarding claim 18, Tak et al. teach a method of producing a nitride compound semiconductor component (semiconductor device 70’; Fig. 6B, [0128]), the method comprising: providing a growth substrate (71; Fig. 6B, [0126]); growing a nucleation layer (first buffer layer 72’, first buffer layer is a nucleation-growth layer, the process is a growth process indicated in [0006]; Fig. 6B, [0128, 0024]) of an aluminum-containing nitride compound semiconductor (first buffer layer of AlN; [0024]) onto the growth substrate (71; Fig. 6B); growing a tension layer structure (74a-80, the process is a growth process indicated in [0006]; Fig. 6B, [0128]) for generating a compressive stress ([0130]), wherein the tension layer structure (74a-80) comprises at least a first GaN semiconductor layer (first nitride semiconductor layer 74, which can be GaN disclosed in [0089]; Fig. 6B, [0126]) and a second GaN semiconductor layer (fourth nitride semiconductor layer 80, which can be GaN disclosed in [0089]; Fig. 6B, [0126]), and wherein an Al(Ga)N interlayer (first inter layer 75, which can be AlxGa1-xN (0.4<x<1) as disclosed in [0027]; Fig. 6B, [0126]) for generating the compressive stress ([0022]) is disposed between the first GaN semiconductor layer (74) and the second GaN semiconductor layer (80); wherein a growth of the second GaN semiconductor layer (80) is preceded by a growth of a first 3D AlGaN layer (third nitride semiconductor layer 78, which can be AlGaN, i.e. AlxInyGa1-x-yN (0≤x≤1, y=0, x+y<1),  disclosed in [0089], the process is a growth process indicated in [0006]; Fig. 6B, [0126]) on the Al(Ga)N interlayer (75) in such a way that it (78) has nonplanar structures (78 is a nitride semiconductor layer grown directly on the randomly formed mask layers 77, and would have nonplanar bottom surface; [0126, 0090-0091]).
Tak et al. do not teach in Fig. 6B growing a functional semiconductor layer sequence of the nitride compound semiconductor component onto the tension layer structure.
In the same reference of Tak et al., Tak et al. teach in Fig. 15D, growing a functional semiconductor layer sequence (DL, the process is a growth process indicated in [0006]; Fig. 15D, [0200]) of the nitride compound semiconductor component (310/340/350/DL; Fig. 15D, [0200, 0198]) onto the tension layer structure (350 having at least one inter layer; Fig. 15D, [0166]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fig. 6B and Fig. 15D of Tak et al., and to form the DL of Fig. 15D onto the semiconductor layers of Fig. 6B, because then the structure of Fig. 6B can be applied to the field of the light emitting device as taught by Tak et al. ([0200]). 
Regarding claim 19, Tak et al. teach the method of claim 18, wherein the first 3D AlGaN layer (78) is produced by metal-organic vapor phase epitaxy ([0198, 0086, 0166]).
Tak et al. do not teach wherein a growth temperature in the growth of the first 3D AlGaN layer is less than 1000°C.
Parameters such as growth temperature of the first 3D AlGaN layer in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired dislocation density and crack prevention during device fabrication ([0096]).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate growth temperature of the first 3D AlGaN layer within the range as claimed in order to achieve the desired dislocation density and crack prevention ([0096]).  
Regarding claim 23, Tak et al. teach the method of claim 18, wherein the tension layer structure (74a-80) does not include silicon nitride (all the layers are nitride semiconductor layers except the mask layer which can be titanium nitride; [0021-0022, 0128]).
Regarding claim 25, Tak et al. teach the method of claim 18, wherein a growth of the nucleation layer (72’) and a growth of the first GaN layer (74).
Tak et al. do not teach in Fig. 6B, a growth of the nucleation layer is followed and a growth of the first GaN layer is preceded by a growth of a second 3D AlGaN layer in such a way that it has nonplanar structures.
In the same reference of Tak et al. in Fig. 4, Tak et al. teach a growth of the nucleation layer (the first buffer layer 32, can be served as a nucleation layer; Fig. 4, [0112, 0085]) is followed and a growth of the first GaN layer (38, a nitride semiconductor layer, which can be GaN; Fig. 4, [0112, 0089]) is preceded by a growth of a second 3D AlGaN layer (36; Fig. 4, [0113]) in such a way that it has nonplanar structures (36 is a nitride semiconductor layer grown directly on the randomly formed mask layers 35, and would have nonplanar bottom surface; [0113, 0090-0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Fig. 6B and Fig. 4 to further include a second 3D AlGaN layer as taught by Tak et al., because the second 3D AlGaN layer can double the masking effect to reduce the dislocation density and to improve the crystal quality as taught by Tak et al. ([0118]). 
Regarding claim 27, Tak et al. teach the method of claim 18, wherein the tension layer structure (74a-80).
Tak et al. do not teach a total thickness of the tension layer structure is less than 5 µm.
Parameters such as a total thickness of the tension layer structure (74a-80) in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to reduce the fabrication time during device fabrication ([0130]).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate a total thickness of the tension layer structure (74a-80) within the range as claimed in order to reduce the fabrication time during device fabrication ([0130]).  
Regarding claim 28, Tak et al. teach the method of claim 18 in Fig. 6B, wherein the second GaN semiconductor layer (80).
Tak et al. do not teach the second GaN semiconductor layer is undoped, and wherein the second GaN semiconductor layer is followed by a third GaN semiconductor layer which is doped.
In the same reference of Tak et al., Tak et al. teach in Fig. 3A, the second GaN semiconductor layer (Third u-GaN; Fig. 3A, [0100]) is undoped ([0100]), and wherein the second GaN semiconductor layer (Third u-GaN) is followed by a third GaN semiconductor layer n-GaN; Fig. 3A, [0100]) which is doped ([0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Fig. 6B and Fig. 3A, and to form a dual layer of a undoped layer and a doped layer as taught by Fig. 3A, because Tak et al. teach in Fig. 6B that the layer 80 is a top layer on the inter layer (79; [0126]) but is silent about the detail of the top layer, while Tak et al. teach that the top layer on the inter layer ([0100]) can be a dual layer of a undoped layer and a doped layer (Fig. 3A, [0100]). 
Regarding claim 29, Tak et al. teach the method of claim 18, wherein the growth substrate (substrate 71) has a silicon surface (a silicon substrate having a top silicon surface; [0023]).
Regarding claim 30, Tak et al. teach the method of claim 29, wherein the silicon surface (the top surface of 71) is a plane (see Fig. 6B).
Regarding claim 31, Tak et al. teach in Fig. 6B, wherein the nitride compound semiconductor component (70’).
Tak et al. do not teach in Fig. 6B the nitride compound semiconductor component is an optoelectronic component.
In the same reference of Tak et al., Tak et al. teach in Fig. 15D, the nitride compound semiconductor component (310/340/350/DL; Fig. 15D, [0200, 0198]) is an optoelectronic component (light-emitting diode device; [0200]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fig. 6B and Fig. 15D of Tak et al., and to form the DL of Fig. 15D onto the semiconductor layers of Fig. 6B, because then the structure of Fig. 6B can be applied to the field of the light emitting device as taught by Tak et al. ([0200]). 
Regarding claim 32, Tak et al. teach in Fig. 15D, wherein the functional semiconductor layer sequence (DL).
Tak et al. do not teach in Fig. 6B and Fig. 15D, wherein the functional semiconductor layer sequence is a light-emitting diode layer sequence comprising an n-type semiconductor region, a p-type semiconductor region, and an active layer disposed between the n-type semiconductor region and the p-type semiconductor region.
In the same reference of Tak et al., Tak et al. teach in Fig. 9, wherein the functional semiconductor layer sequence (228/229/230; Fig. 9, [0156]) is a light-emitting diode layer sequence ([0153]) comprising an n-type semiconductor region (228; Fig. 9, [0155]), a p-type semiconductor region (230; Fig. 9, [0156]), and an active layer (229; Fig. 9, [0156]) disposed between the n-type semiconductor region (228) and the p-type semiconductor region (230; see Fig. 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fig. 6B, Fig. 15D and Fig. 9 of Tak et al., and to have the functional semiconductor layer sequence including a n-type layer, a p-type layer and an active layer, because Tak et al. teach in Fig. 9 the functional semiconductor layer sequence (DL) to be a light emitting diode layer ([0200]), but is silent about the detail of the light emitting diode layer while Tak et al. teach in Fig. 15D that the light emitting diode includes a n-type layer, a p-type layer and an active layer ([0155-0156]). 
Regarding claim 33, Tak et al. teach in Fig. 15D, wherein the growth substrate (310; Fig. 15D, [0160]) and a growth of the functional semiconductor layer sequence (DL).
Tak et al. do not teach in Fig. 6B and Fig. 15D, the growth substrate is detached after a growth of the functional semiconductor layer sequence.
In the same reference of Tak et al., Tak et al. teach in Fig. 15E, the growth substrate (310) is detached after a growth of the functional semiconductor layer sequence (DL; [0200-0201]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fig. 6B and Fig. 15D, Fig. 15E of Tak et al., and to remove the substrate, because the substrate removal is one of the step of making the semiconductor device as taught by Tak et al. ([0201]).
Regarding claim 34, Tak et al. teach in Fig. 15D, wherein the functional semiconductor layer sequence (DL) and the growth substrate (310).
Tak et al. do not teach in Fig. 6B and Fig. 15D, the functional semiconductor layer sequence is bonded to a carrier substrate on an opposite side from the growth substrate.
In the same reference of Tak et al., Tak et al. teach in Fig. 17B, the functional semiconductor layer sequence (460/470/480; Fig. 17B, [0182]) is bonded to a carrier substrate (510; Fig. 17B, [0211]) on an opposite side from the growth substrate (410; Fig. 17B, [0182]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fig. 6B and Fig. 15D and Fig. 17B of Tak et al., and to bound he functional semiconductor layer sequence is bonded to a carrier substrate, because the bonding process is one of the step of making the semiconductor device as taught by Tak et al. ([0206]).
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tak et al. as applied to claim 18 above, and further in view of Ozaki (US 2013/0240896).
Regarding claim 20, Tak et al. teach wherein the first 3D AlGaN layer (78), the first GaN semiconductor layer (74) and the second GaN semiconductor layer (80) are produced by metal-organic vapor phase epitaxy ([0198, 0086, 0166]).
Tak et al. do not teach wherein NH3 is used as reaction gas, and wherein an NH3 gas flow rate while producing the first 3D AlGaN layer is lower than while producing the first GaN semiconductor layer (74) and/or the second GaN semiconductor layer (80).
In the same field of endeavor of semiconductor manufacturing, Ozaki teaches wherein NH3 is used as reaction gas ([0107]), and wherein an NH3 gas flow rate ([0107]) while producing the AlGaN layer and the GaN layer ([0107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Tak et al. and Ozaki, and to supply NH3 in the process of forming GaN and AlGaN layers as taught by Ozaki, because NH3 is the N source of the GaN and AlGaN layers as taught by Ozaki ([0107]). 
Regarding the limitation “an NH3 gas flow rate while producing the first 3D AlGaN layer is lower than while producing the first GaN semiconductor layer and/or the second GaN semiconductor layer”, parameters such as an NH3 gas flow rate in producing the GaN and AlGaN layers in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired composition of each nitride semiconductor layer during device fabrication ([0107] of Ozaki).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate an NH3 gas flow rate while producing the first 3D AlGaN layer is lower than while producing the first GaN semiconductor layer and/or the second GaN semiconductor layer as claimed in order to achieve the desired composition of each nitride semiconductor layer during device fabrication ([0107] of Ozaki).
Regarding claim 21, Tak et al. teach wherein the first 3D AlGaN layer (78), the first GaN semiconductor layer (74) and the second GaN semiconductor layer (80) are produced by metal-organic vapor phase epitaxy ([0198, 0086, 0166]).
Tak et al. do not teach wherein the first 3D AlGaN layer, the first GaN semiconductor layer and the second GaN semiconductor layer are produced by metal-organic vapor phase epitaxy in a reaction chamber, and wherein a pressure in the reaction chamber while producing the first 3D AlGaN layer is lower than while producing the first GaN semiconductor layer and/or the second GaN semiconductor layer (emphasis added).
In the same field of endeavor of semiconductor manufacturing, Ozaki teaches wherein the AlGaN layer and the GaN layer are produced by metal-organic vapor phase epitaxy ([0073]) in a reaction chamber ([0073]), and wherein a pressure in the reaction chamber ([0073]) while producing the AlGaN layer and while producing the GaN layer ([0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Tak et al. and Ozaki, and to have the process done in a reaction chamber and to control the pressure in the reaction chamber as taught by Ozaki, because Tak et al. are silent about the detail of process in making the AlGaN layer and the GaN layer, while Ozaki teach that the process is done in a reaction chamber and the pressure is a key parameter to be controlled in the process ([0073]). 
Regarding the limitation “a pressure in the reaction chamber while producing the first 3D AlGaN layer is lower than while producing the first GaN semiconductor layer and/or the second GaN semiconductor layer”, parameters such as the pressure in producing the GaN and AlGaN layers in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired quality and composition during device fabrication ([0073] of Ozaki).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate a pressure in the reaction chamber while producing the first 3D AlGaN layer is lower than while producing the first GaN semiconductor layer and/or the second GaN semiconductor layer as claimed in order to achieve desired quality and composition during device fabrication ([0073] of Ozaki).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tak et al. as applied to claim 18 above, and further in view of Dasgupta et al. (US 2014/0158976 A1).
Regarding claim 22, Tak et al. teach wherein the tension layer structure (74a-80).
Tak et al. do not teach the tension layer structure (74a-80) does not have a masking layer.
In the same field of endeavor of semiconductor manufacturing, Dasgupta et al. teach the tension layer structure (130/140/150a/150b, 150a and 150b can induce compressive stress; Fig. 3A, [0050, 0043]) does not have a masking layer (see Fig. 3A).
Tak et al. teach all the claimed elements except that Tak et al. are using a 3D AlGaN layer (78) formed with a mask layer (77; Fig. 6B, [0125]) for reducing threading dislocation defects ([0090-0092]) rather than a 3D AlGaN layer formed without a mask layer. 
In the same field of endeavor of semiconductor manufacturing, Dasgupta et al. teach a 3D AlGaN layer (130; Fig. 3A, [0026]) formed without a mask layer (see Fig. 1A, [0026-0029]) for reducing threading dislocation defects ([0035]). 
One of ordinary skill in the art would have recognized that a 3D AlGaN layer formed with a mask layer and a 3D AlGaN layer formed without a mask layer are known equivalents for reducing threading dislocation defects within the semiconductor art.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (a 3D AlGaN layer formed with a mask layer) for another known equivalent element (a 3D AlGaN layer formed without a mask layer) resulting in the predictable result of reducing threading dislocation defects within the semiconductor art (KSR rationales B). 
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tak et al. as applied to claim 18 above, and further in view of Wilke et al. (US 2001/0008205 A1).
Regarding claim 26, Tak et al. teach wherein the nucleation layer (72’).
Tak et al. do not teach the nucleation layer is produced by sputtering.
In the same field of endeavor of semiconductor manufacturing, Wilke et al. teach the nucleation layer (a nucleation layer of an aluminum nitride layer; [0013]) is produced by sputtering ([0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Tak et al. and Wilke et al., and to use a nucleation layer produced by sputtering as taught by Wilke et al., because the nucleation layer produced by sputtering has a high deposition rate, preferred degree of grain orientation with low film stress and improved thickness uniformity as taught by Wilke et al. ([0019]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        6/4/2022